      Case 6:21-cv-00162-ADA-JCM Document 148-1 Filed 06/11/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

Jennilyn Salinas, et al.,                    §
                                             §
                   Plaintiffs                §
                                             §
vs.                                          §   NO. 6:21-CV-162
                                             §
Nancy Pelosi, et al.,                        §
                                             §
                   Defendants.               §


                                  [PROPOSED] ORDER


        Having considered Defendants DSCC and DCCC’s Motion to Dismiss Plaintiffs’

Amended Complaint (ECF No. 24), the Court GRANTS the Motion. The Court dismisses this

matter with prejudice.



SIGNED this _________ day of June, 2021.         _________________________________

                                                 ALAN D. ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE




                                           -1-
